Case 1:21-cv-01091-ABJ Document1 Filed 04/21/21 Page1of5

IN THE UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF COLUMBIA
ISAM ABDELHAY, )
7419 Beverly Manor Drive, )
Annandale, Virginia 22003 )
)
Plaintiff, )
)
Vv. ) Case No.
) Formerly Case No. 2021 CA 001006 B
THE CHEESECAKE FACTORY ) Superior Court for the
RESTAURANTS, INC., ) District of Columbia
26901 Malibu Hills Road, )
Calabasas Hills. California 91301 )
)
Defendant. )
NOTICE OF REMOVAL

 

Defendant, The Cheesecake Factory Restaurants, Inc. (“TCF” or “Defendant”), by and
through its undersigned attorneys, KIERNAN TREBACH LLP, and pursuant to 28 U.S.C. §§ 1332,
1441, and 1446, hereby remove the above-captioned matter to this Court. The grounds for
removal are set forth below.

Nature of Plaintiff’s Claim

1. On or about March 30, 2021, Plaintiff Isam Abdelhay (‘Plaintiff’), through
counsel, filed the above action against Defendant in the Civil Division of the Superior Court for
the District of Columbia, under Case No. 2021 CA 001006 B. In accordance with 28 U.S.C. §
1446(a), true and accurate copies of all process, pleadings, and orders served in the Superior
Court for the District of Columbia as of this date are attached hereto as Exhibit A.

2. The Complaint alleges that Plaintiff sustained injury on January 26, 2018, after
slipping and falling due to liquid on the floor of the TCF restaurant located at 5345 Wisconsin

Avenue, NW, Washington, D.C. 20015 (the “Restaurant”).
Case 1:21-cv-01091-ABJ Document1 Filed 04/21/21 Page 2 of5

3. The Complaint asserts two counts of Negligence against Defendant.
Procedural Posture

4. This action was initiated by Plaintiff on or about March 30, 2021.

5. Upon information and belief, Defendant was served via certified mail on its
resident agent in the District of Columbia via a process server on April 5, 2021.

6. The Notice of Removal of this case to the United States District Court is being
timely filed by Defendant within thirty (30) days after service was purportedly effected on TCF
on April 5, 2021 pursuant to 28 U.S.C. § 1446(b)(2)(B).

Parties

7. Plaintiff alleges in Paragraph 1 of the Complaint that he is an individual residing
in the Commonwealth of Virginia. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for diversity
purposes, Plaintiff is a citizen of Virginia.

8. Defendant The Cheesecake Factory Restaurants, Inc. is a California corporation
with its principal place of business in California. Therefore, pursuant to 28 U.S.C. § 1332(c)(1),
for diversity purposes, The Cheesecake Factory Restaurants, Inc. is a citizen of California.

Jurisdiction and Venue

9. This action is a civil action which falls under this Court’s original jurisdiction
pursuant to 28 U.S.C. § 1332 (diversity of citizenship), and is one which may be removed to this
Court pursuant to the provisions of 28 U.S.C. §§ 1441(a), (b) and (c).

10. This case is removable pursuant to 28 U.S.C. § 1441 because this United States
District Court has original jurisdiction of this case under 28 U.S.C. § 1332(a). Section 1332(a)

provides in pertinent part as follows:

(a) The district courts shall have original jurisdiction of all
civil actions where the matter in controversy exceeds the

2
Case 1:21-cv-01091-ABJ Document1 Filed 04/21/21 Page 3of5

sum or value of $75,000, exclusive of interest and costs,
and is between-

(1) citizens of different States....

11. ‘Plaintiff is a citizen of Virginia; Defendant The Cheesecake Factory Restaurants,
Inc. is a citizen of California.

12. Plaintiff's Complaint seeks damages in the amount of $200,000.00, exclusive of
interest and costs.

13. Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446(a), this Court has original
jurisdiction over this action because the amount in controversy exceeds $75,000.00 and because
this action is between citizens of different states.

14. | Venue is proper because this district embraces the jurisdiction in which Plaintiff
initiated his lawsuit and the jurisdiction in which the alleged incident occurred.

15. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed
contemporaneously with the Clerk of the Superior Court for the District of Columbia, and served
along with written notice on Plaintiff's counsel of record. A copy of the Notice to the Clerk of
Removal is attached hereto as Exhibit B.

16. No admission of fact, law or liability is intended by this Notice of Removal, and
all defenses, affirmative defenses and motions are hereby reserved to Defendant.

WHEREFORE, Defendant The Cheesecake Factory Restaurants, Inc. hereby removes the
above-captioned action, which is now pending in the Superior Court for the District of Columbia.
DATED this 21st day of April, 2021.

Respectfully submitted,
/s/ Justin M. Cuniff
Justin M. Cuniff, Esq. # 499196

Carlos A. Uria, Esq. #1033890
Kiernan Trebach LLP

3
Case 1:21-cv-01091-ABJ Document1 Filed 04/21/21 Page 4of5

One Park Place, Suite 425

Annapolis, MD 21401

Telephone: (443) 263-2800

Facsimile: (443) 263-2935

Email: jcuniff@kiernantrebach.com

Email: auria@kiernantrebach.com

Counsel for Defendant The Cheesecake Factory
Restaurants, Inc.
Case 1:21-cv-01091-ABJ Document1 Filed 04/21/21 Page5of5

IN THE UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF COLUMBIA
ISAM ABDELHAY, )
7419 Beverly Manor Drive, )
Annandale, Virginia 22003 )
)
Plaintiff, )
)
Vv. ) Case No.
) Formerly Case No. 2021 CA 001006 B
THE CHEESECAKE FACTORY ) Superior Court for the
RESTAURANTS, INC., ) District of Columbia
26901 Malibu Hills Road, )
Calabasas Hills. California 91301 )
)
Defendant. )
CERTIFICATE OF SERVICE

 

1 HEREBY CERTIFY that on the 21st day of April, 2021, a copy of the foregoing Notice
of Removal was served via first class mail upon:

David M. Schloss, Esq.

Koonz, McKenney Johnson & DePaolis, L.L.P.
2001 Pennsylvania Avenue, NW, Suite 450
Washington, D.C. 20006

Counsel for Plaintiff

/s/ Justin M. Cuniff

Justin M. Cuniff, Esq. # 499196
Carlos A. Uria, Esq. #1033890
Kiernan Trebach LLP

One Park Place, Suite 425
Annapolis, MD 21401

Telephone: (443) 263-2800
Facsimile: (443) 263-2935

Email: jcuniff@kiernantrebach.com
Email: auria@kiernantrebach.com
Counsel for Defendant The Cheesecake Factory
Restaurants, Inc.
